No. 07-15-00359-CR


Deshaun Medlock                              §      From the 54th District Court
 Appellant                                            of McLennan County
                                             §
v.                                                  July 27, 2017
                                             §
The State of Texas                                  Opinion by Justice Pirtle
 Appellee                                    §

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated July 27, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo